Citation Nr: 1723850	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-18 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in December 2014, at which time the Board determined that the issue of entitlement to a TDIU was raised by the record. See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009). The Board remanded the claim for entitlement to a TDIU for additional development. The RO completed all requested development but denied the benefit sought on appeal. As such this matter is properly returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation consistent with his education and occupational experiences.


CONCLUSION OF LAW

The criteria for the assignment of TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
VA's duty to notify was satisfied by letters in August 2009, November 2009, April 2011, April 2014, and May 2015. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). Here, the Veteran's service treatment records and post-service VA treatment records have been associated with the claims file. The Veteran has not identified any additional records that have not been requested or obtained. The Veteran underwent VA examinations in June 2011, April 2014, October 2014, December 2015, and July 2016. The December 2014 remand directed the AOJ to obtain a copy of any SSA decision awarding disability benefits for the Veteran and copies of all medical records upon which any SSA disability benefit award was based. Those records were obtained by the AOJ in April 2015.

Further, the Board notes that the previous Board remand included requests to provide the Veteran with an explanation as to what information or evidence is needed to substantiate a TDIU claim and to obtain a VA Form 21-8940 in connection with the inferred claim for entitlement to a TDIU. VA sent such a letter to the Veteran in May 2015. The Veteran did not respond to this letter and has, to date, not submitted the requested VA Form 21-8940. The Board notes that the Veteran has a duty to cooperate in the development of his claim. Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993).

In this case, the information that would have been provided on a completed VA Form 21-8940 would have been relevant to the claim for entitlement to a TDIU, but the Veteran did not provide the required information. Thus, the Board finds that the lack of this information is not due to any inaction by the Board or the AOJ. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. TDIU

Legal Criteria

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. § 4.16 (b). The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In this case, the Veteran is service-connected for post-traumatic stress disorder which is rated as 70 percent disabling; bilateral diabetic neuropathy of the lower extremities which are both rated as 40 percent disabling; peripheral neuropathy of the right upper extremity, rated as 40 percent disabling; peripheral neuropathy of the left upper extremity, rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; anal fissure associated with hemorrhoidectomy rated as 0 percent disabling; and hemorrhoidectomy, rated as 0 percent disabling.  The Veteran has a combined evaluation of 100 percent beginning October 15, 2014, and less than 100 percent prior to October 15, 2014.  The Veteran's disability ratings meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16 (a).  Therefore, the determinative issue is whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, singularly or collectively. 

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Factual Background  

A November 2009 SSA disability decision found that the Veteran's condition was not severe enough to keep him from working. The adjudicator indicated that he had considered medical and other information including the Veteran's age, education, training, and work experience in determining how his condition affected his ability to work.  

A November 2011 VA examination listed the Veteran's occupation as a cabinet maker. The Veteran was not employed at the time and the examiner noted that the Veteran was unemployed but not retired and that he had been laid off from his job. 

In a June 2011 VA examination, the examiner noted the Veteran's employment history and that he had been retired since 2008. In noting effects on the Veteran's usual occupation and resulting work problems, the examiner wrote that the Veteran had previously been assigned different duties due to decreased mobility and pain. 

An April 2014 examination mentioned that the Veteran frequently "went off" on people including his employers. 

At his September 2013 Board videoconference hearing the Veteran testified that he was forced to retire due to his service-connected disabilities, including his trouble with his feet due to his peripheral neuropathy. The Veteran testified that he had been on light duty when the company he was working for burned down. He stated that he was unable to obtain employment after that because no one would hire him. The Veteran's wife testified that the Veteran's company told him that he might as well file for disability because nobody would hire him. 

In the Veteran's October 2014 examination for diabetic peripheral neuropathy, the examiner noted that the Veteran's diabetic peripheral neuropathy impacted his ability to work. The examiner noted that the Veteran could perform no heavy lifting, no keyboarding, no prolonged standing or sitting, and no prolonged strenuous activity. 

In a July 2016 examination note, VA examiner, M.G. stated that the Veteran's PTSD would make it difficult if not impossible to participate in gainful employment due to the inability to maintain work relationships with other people based solely on the symptoms of his PTSD. See July 2016 C&P Examination Report by M.G.

In a separate July 2016 examination note, a separate examiner, K.A. noted that the Veteran should be able to perform any type of clerical work with his service-connected disabilities and that he should be able to perform any of his listed job titles in his social security evaluation. He stated that the Veteran had no restrictions to physical or sedentary work with respect to his service-connected hemorrhoidectomy or anal fissure. With respect to his diabetes, the examiner stated that the only restriction would be that the Veteran would need to be able to eat on a regular schedule. With respect to his neuropathy of the lower extremities no restrictions were noted to physical or sedentary work. No restrictions were noted to physical or sedentary work with respect to the Veteran's service connected upper extremity neuropathy. See July 2016 C&P Examination Report by K.A.

Analysis

The Veteran is no longer employed. His claim for entitlement to a TDIU was raised by the record in the various VA examination reports and his September 2013 hearing testimony that have shown he has not worked consistently since 2008. 

As noted above, the Veteran was provided a VA Form 21-8940, Application for Increased Compensation based on Unemployability, in May 2015. To date, he has not returned this form, which would have provided relevant information regarding his claim of entitlement to a TDIU. 

The Board finds that the record does not persuasively show that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful employment consistent with his education and occupational experiences. This finding is supported by the examination reports of record, which, taken together, show that the Veteran's service-connected disabilities do not prevent him from employment.

The Board recognizes that the Veteran has not worked (as of the July 2016 VA examination) on a consistent basis since 2008. The Veteran has not specifically articulated how his service-connected disabilities render him unemployable. As noted above, the Veteran was provided a VA Form 21-8940, Application for Increased Compensation based on Unemployability, in May 2015. To date, he has not returned this form, which would have provided relevant information regarding his claim of entitlement to a TDIU. While the July 2016 opinion of M.G. indicates that the Veteran's PTSD may greatly affect his ability to form the necessary work relationships to maintain employment, it has not been persuasively shown to impact him so severely as to completely preclude him from obtaining and maintaining substantially gainful employment. Indeed, the July 2016 opinion by K.A. indicates that while the Veteran's disabilities result in some work limitations, they would not preclude work entirely. 

At this juncture the Board would note that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). However, the focus of the examiner is not on whether a veteran is unemployable due to his service-connected disabilities, but the functional impairment caused solely by his service-connected disabilities. VBA Fast Letter 13-13 (June 17, 2013).

Ultimately, the Veteran's file lacks specific information about how the Veteran's service-connected disabilities render him unemployable. While the Board has tried to obtain additional evidence, the Veteran has not provided it. Given this, the Board finds that the most probative evidence shows that the Veteran is not unable to secure or maintain gainful employment due solely to his service connected disabilities. 

In summary, the evidence of record does not persuasively show that the Veteran is unable to maintain substantially gainful employment due solely to his service-connected disabilities.  Therefore, the Veteran's claim for TDIU due to his service-connected disabilities is denied. See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107.


ORDER

Entitlement to TDIU is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


